Citation Nr: 0432220	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-02 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
backache.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from December 1957 to 
May 1966.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.
The RO in April 2001 denied an increased evaluation for 
hearing loss and in August 2001 the RO denied an increased 
evaluation for backache.


FINDINGS OF FACT

1.  The September 2000 VA audiology examination showed right 
ear average pure tone threshold was 44 decibels and speech 
recognition 88 percent (numeric designation/level II); the 
left ear average pure tone threshold was 46 decibels and 
speech recognition score was 96 percent (numeric 
designation/level I).  

2.  The November 2002 VA audiology examination showed right 
ear average pure tone threshold of 46 decibels and speech 
recognition of 92 percent (numeric designation/level I), and 
left ear average pure tone threshold if 54 decibels and 
speech recognition of 96 percent (numeric designation/level 
I).  

3.  The veteran's back disability is manifested by 
characteristic pain on motion.

4.  The criteria for evaluating the veteran's back disability 
in effect prior to September 2003 are viewed as more 
favorable based on a facial comparison.


CONCLUSIONS OF LAW

1.  The criteria for an increase (compensable) evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 5107A (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.85-4.86, Diagnostic Code 6100 (2004).
2.  The criteria for an increased (compensable) evaluation of 
10 percent for backache have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 5107A; 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.71a, Diagnostic Code 5295 (2003), in effect prior to 
September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 27, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's bilateral hearing loss has been rated 
noncompensable (0 percent) continuously from the grant of 
service connection in May 1967.  His back disability was 
initially rated as backache under Diagnostic Code 5294 
(Sacro-iliac injury and weakness) and it has been rated 0 
percent continuously from the grant of service connection in 
July 1969.  A claim for increase was submitted in August 
2000. 

The VA audiology examination in September 2000 showed the 
average puretone threshold at the relevant frequencies was 44 
decibels in the right ear and 46 decibels in the left ear.  
The speech recognition was 88 percent in the right ear and 96 
percent in the left ear.  The examiner reported mild to 
severe high frequency sensorineural hearing loss bilaterally 
with speech recognition good in the right ear and excellent 
in the left ear.

Regarding the service connected back disability, a VA 
examiner in September 2000 reported history of injury to the 
low back, degenerative disc disease of the L5 disc space with 
retrolithiasis and no evidence of chronic low back strain at 
this time.  The veteran complained of pain and discomfort 
recurring in the low back.  The examiner did not report spasm 
or atrophy, scoliosis or kyphosis.  There was good muscle 
tone.  The range of motion showed extension of 30 degrees 
with pain, flexion forward to 60 degrees, lateral flexion to 
20 degrees bilateral and 15 degrees bilateral rotation.  
Straight leg raising was to 75 degrees bilateral and there 
was normal sensation.  The report showed the veteran 
generally complained of left-sided pain with motion testing.  
The VA examiner clarified the radiology findings in May 2001 
by stating that degenerative disc disease was not related to 
military service.   


The veteran and his spouse provided statements regarding the 
extent of his hearing loss and his back disability and VA 
reexamined him in November 2002.  The VA audiology 
examination showed the average puretone threshold in the 
right ear was 46 decibels and 54 decibels in the left ear.  
The speech recognition was 92 percent in the right ear and 96 
percent in the left ear.  The examiner reported mild to 
profound sensorineural hearing loss greater in the left ear.  
The examiner noted the claims file was reviewed.

Dr. MJS (initials) reported in June 2002 regarding 
degenerative disc disease and expressed the belief that the 
onset occurred in military service and progressed over the 
years.  

A VA examiner in November 2002 reviewed the record and the 
statements from Dr. S.  The veteran's complaints were 
consistent with those reported in 2000.  No spasm or 
scoliosis was reported and there was good muscle tone and no 
atrophy.  The range of motion was extension to 25 degrees 
without pain, flexion forward to 75 degrees, lateral flexion 
bilateral was 20 degrees and there was 15 degrees of rotation 
bilateral.  Straight leg raising was to 80 degrees bilateral 
and there was normal sensation.  According to the report, 
sacroiliac strain was symptomatic on the left side.  The 
range of motion was generally without pain except for forward 
flexion.  

The examiner stated there was no evidence of weakness, 
incoordination, fatigability or functional loss due to pain.  
The diagnosis was periodic subjective complaint of pain in 
the lower back with current evidence of degenerative disc 
disease at L5-S1 with minor limitation of motion of the lower 
back and without any significant complaints of pain.  The VA 
examiner did not relate the degenerative disc disease to 
military service.   

The private audiology examination in March 2003 found the 
veteran's speech reception threshold elevated at 35 decibels 
bilaterally and word discrimination scores were described as 
quite excellent at 96 percent bilaterally.  

The word discrimination decreased with increased signal to 
noise ratios according to the report.  The report indicated 
that the results demonstrated the veteran's hearing loss was 
a handicap when background noise was present.  The report 
referred to the attached audiometry results as showing mild 
mid-frequency sloping to a profound high frequency 
sensorineural hearing loss bilaterally.  


Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 117 (1999). 

Examinations are conducted using the controlled speech 
discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in table VI 
represent nine categories of percent of discrimination based 
on the controlled speech discrimination test.  The vertical 
columns in Table VI represent nine categories of decibel loss 
based on the puretone audiometry test.  

The numeric designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss; thus with percent of discrimination of 70 
and average pure tone decibel loss of 64, the numeric 
designation is V for one ear.  The same procedure will be 
followed for the other ear.  (b) The percentage evaluation 
will be found from Table VII by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation for the ear having the poorer 
hearing.  

For example, if the better ear has a numeric designation of 
"V" and the poorer ear has a numeric designation of "VII," 
the percentage evaluation is 30 percent and the diagnostic 
code is 6103.  (c) Table VIa provides numeric designations 
based solely on puretone averages and is for application only 
when the Chief of the Audiology Clinic certifies that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85.

The evaluations derived from this schedule are intended to 
make proper allowance for improvement by hearing aids. 
Examination to determine this improvement is therefore 
unnecessary.  38 C.F.R. § 4.86.

By impairment of auditory acuity is meant the organic hearing 
loss for speech. For bilateral hearing loss, where the 
average puretone decibel loss and speech recognition 
establishes a numeric designation of level II hearing in each 
ear a 0 percent rating is provided.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

A 10 percent rating is provided where the average pure tone 
decibel loss and speech recognition establishes a numeric 
designation of level II hearing in one ear and the average 
puretone decibel loss in the other ear is at least 74 and 
percent of discrimination 76 to 82, or the average puretone 
decibel loss is at least 50 and percent of discrimination 68 
to 72, or where the average puretone decibel loss is 49 or 
less and the percent of discrimination is 60 to 66.  

Designation of level IV hearing, average decibel loss 50 to 
73 and percent of discrimination 76 to 82 in both ears 
warrants a 10 percent evaluation.  38 C.F.R. § 4.87, 
Diagnostic Code 6100.

Evaluation of hearing impairment: (a) An examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry 
test. Examinations will be conducted without the use of 
hearing aids. (b) Table VI, ``Numeric Designation of Hearing 
Impairment Based on Puretone Threshold Average and Speech 
Discrimination,'' is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns). The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone threshold average intersect. (c) Table VIa, ``

Numeric Designation of Hearing Impairment Based Only on 
Puretone Threshold Average,'' is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based only on the puretone threshold average. Table VIa will 
be used when the examiner certifies that use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or when indicated under the provisions of Sec. 4.86. 
(d) ``Puretone threshold average,'' as used in Tables VI and 
VIa, is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four. This average is used in 
all cases (including those in Sec. 4.86) to determine the 
Roman numeral designation for hearing impairment from Table 
VI or VIa. 

(e) Table VII, ``Percentage Evaluations for Hearing 
Impairment,'' is used to determine the percentage evaluation 
by combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal rows represent the 
ear having the better hearing and the vertical columns the 
ear having the poorer hearing. The percentage evaluation is 
located at the point where the row and column intersect.

(f) If impaired hearing is service-connected in only one ear, 
in order to determine the percentage evaluation from Table 
VII, the non-service-connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, subject to 
the provisions of Sec. 3.383 of this chapter. (g) When 
evaluating any claim for impaired hearing, refer to Sec. 
3.350 of this chapter to determine whether the veteran may be 
entitled to special monthly compensation due either to 
deafness, or to deafness in combination with other specified 
disabilities.  38 C.F.R. § 4.85 as amended 64 Fed. Reg. 
25206, May 11, 1999. 

Exceptional patterns of hearing impairment: (a) When the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately. (b) When the puretone threshold 
is 30 decibels or less at 1000 Hertz, and 70 decibels or more 
at 2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.  38 C.F.R. §  
4.86 as amended 64 Fed. Reg. 25209, May 11, 1999.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  

The joints involved should be tested for pain on both active 
and passive motion, in weight-bearing and nonweight-bearing 
and, if possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

The CAVC has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain or due to 
flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  Johnson v. 
Brown, 9 Vet. App. 7 (1997) and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Sacroiliac joint. The common cause of disability in this 
region is arthritis, to be identified in the usual manner. 
The lumbosacral and sacroiliac joints should be considered 
as one anatomical segment for rating purposes. X-ray changes 
from arthritis in this location are decrease or obliteration 
of the joint space, with the appearance of increased bone 
density of the sacrum and ilium and sharpening of the 
margins of the joint. Disability is manifest from erector 
spinae spasm (not accounted for by other pathology), 
tenderness on deep palpation and percussion over these 
joints, loss of normal quickness of motion and resiliency, 
and postural defects often accompanied by limitation of 
flexion and extension of the hip. Traumatism is a rare cause 
of disability in this connection, except when superimposed 
upon congenital defect or upon an existent arthritis; to 
permit assumption of pure traumatic origin, objective 
evidence of damage to the joint, and history of trauma 
sufficiently severe to injure this extremely strong and 
practically immovable joint is required. 

There should be careful consideration of lumbosacral sprain, 
and the various symptoms of pain and paralysis attributable 
to disease affecting the lumbar vertebrae and the 
intervertebral disc.  38 C.F.R. § 4.66.

Sacro-iliac injury and weakness.  Diagnostic Code 5294 
(2004).

The Rating Schedule provides a non-compensable evaluation for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2004).

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5286, pertaining to 
lumbar ankylosis, a 100 percent evaluation is warranted for 
complete bony fixation of the spine at an unfavorable angle, 
with marked deformity and involvement of major joints, and a 
60 percent evaluation is warranted for ankylosis at a 
favorable angle.  Id.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

38 C.F.R. § 4.71a, Diagnostic Code 5285, which pertains to 
residuals of vertebral fractures, a 100 percent evaluation is 
warranted with cord involvement, where the veteran is 
bedridden, or where he requires long leg braces.  Lesser 
involvement is evaluated based on limited motion or nerve 
paralysis.  

A 60 percent evaluation is warranted where there is no cord 
involvement, but there is abnormal mobility requiring use of 
a neck brace/jury mast.  Lesser residuals are rated in 
accordance with definite limited motion or muscle spasm, a 10 
percent evaluation should be added for demonstrable deformity 
of a vertebral body.

Effective September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 
27, 2003), General Rating Formula for Diseases and Injuries 
of the Spine(For diagnostic codes 5235 to 5243 unless 5243 
is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease. Unfavorable ankylosis of the 
entire spine, 100 percent. Unfavorable ankylosis of the 
entire thoracolumbar spine, 50 percent. 

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent. Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent. Forward flexion of the 
thoracolumbar spine greater  than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion 
of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis, 20 percent. 

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent. 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 
45 degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees. 

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation. The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees. The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. Note 
(4): Round each range of motion measurement to the nearest 
five degrees. 

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  5235 Vertebral fracture or 
dislocation, 5236 Sacroiliac injury and weakness, 5237 
Lumbosacral or cervical strain, 5238 Spinal stenosis, 5239 
Spondylolisthesis or segmental instability, 5240 Ankylosing 
spondylitis, 5241 Spinal fusion, 5242 Degenerative arthritis 
of the spine (see also diagnostic code 5003), 5243 
Intervertebral disc syndrome.  

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

(a) Where there is a well-grounded claim for disability 
compensation or pension but medical evidence accompanying the 
claim is not adequate for rating purposes, a Department of 
Veterans Affairs examination will be authorized.  

This paragraph applies to original and reopened claims as 
well as claims for increase submitted by a veteran, surviving 
spouse, parent, or child.  Individuals for whom an 
examination has been scheduled are required to report for the 
examination.  

(b) Provided that it is otherwise adequate for rating 
purposes, any hospital report, or any examination report, 
from any government or private institution may be accepted 
for rating a claim without further examination. 

However, monetary benefits to a former prisoner of war will 
not be denied unless the claimant has been offered a complete 
physical examination conducted at a Department of Veterans 
Affairs hospital or outpatient clinic.  

(c) Provided that it is otherwise adequate for rating 
purposes, a statement from a private physician may be 
accepted for rating a claim without further examination.  
38 C.F.R. § 3.326.

Reexaminations, including periods of hospital observation, 
will be requested whenever VA determines there is a need to 
verify either the continued existence or the current severity 
of a disability. Generally, reexaminations will be required 
if it is likely that a disability has improved, or if 
evidence indicates there has been 
a material change in a disability or that the current rating 
may be incorrect. Individuals for whom reexaminations have 
been authorized and scheduled are required to report for such 
reexaminations. 

Paragraphs (b) and (c) of this section provide general 
guidelines for requesting reexaminations, but shall not be 
construed as limiting VA's authority to request 
reexaminations, or periods of hospital observation, at any 
time in order to ensure that a disability is accurately 
rated. 38 C.F.R. § 3.327.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004). 


Analysis
Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the veteran filed his claim for 
increased ratings for hearing loss and a back disability.  

This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
1991).  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  

VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The May 2001, August 2001 and January 2003 rating decisions, 
January 2003 and February 2003 statements of the case, and 
April 2003 supplemental statement of the case, and VA letters 
apprised the veteran of the information and evidence needed 
to substantiate his claims for increase, the laws applicable 
in adjudicating the appeal, and the reasons and bases for 
VA's decision.  Furthermore, these documents outline the 
specific medical and lay evidence that was considered when 
the determinations were made.  In particular, in a December 
2003 letter, the veteran was informed of the provisions of 
the VCAA and was advised to identify any evidence in support 
of his claims that had not been obtained.  

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to a rating 
increase for the disabilities at issue.  The December 2003 
letter specifically informed him that VA would obtain 
pertinent federal records.  He was informed that VA would 
also make reasonable efforts to obtain any identified private 
medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  

As such, the Board finds that the correspondence VA issued 
satisfied VA's duty to notify the veteran of the information 
and evidence necessary to substantiate his claim as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, (PVA), 345 F.2d 1334 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  

The CAFC concluded that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

However, the President signed a technical amendment to 
clarify that the time limitations for submitting evidence in 
the VCAA do not prevent VA from issuing a decision before 
expiration of that time period.  Veterans Benefits Act of 
2003.  Accordingly, the Board concludes that the veteran has 
been provided statutorily sufficient time and opportunity to 
submit evidence in support of his claims for increase.  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, regarding the claims for increase, a 
substantially complete application was received from the 
veteran in each instance.  Thereafter, the RO addressed the 
issues in various rating decisions.  The veteran was 
initially provided with VCAA notice pertaining to those 
claims after to the determination in each instance.  Because 
complete VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying these 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini.  

While the CAVC did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

This would not be a reasonable construction of section 
5103(a).  There is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  

As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the CAVC in Pelegrini, for the veteran to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  

Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the comprehensive notice provided to the veteran in 
December 2003 was not given prior to the first AOJ 
adjudication of the claim for increase, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of his case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  In the February 
2004 letter prior to returning his case to the Board, VA 
again provided him the opportunity to submit any additional 
evidence he had in support of his claims.  The Board notes 
that the veteran provided additional evidence addressing the 
hearing loss disability after the most recent VA examination 
late in 2002 and then added additional information regarding 
hearing loss after the most recent supplemental statement of 
the case.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the veteran covering all content 
requirements is harmless error.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  

An examination or opinion is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim.  Accordingly, as the Board 
noted above, the veteran was provided VA examinations 
regarding the disability of the back and hearing loss.

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims that have been addressed in this 
decision.  

The relevant VA and private treatment records are included in 
the file.  The veteran was afforded two comprehensive VA 
audiology examinations.  Relevant private medical evidence on 
both issues was associated with the claims file.  The Board 
finds that there is no indication that there exists any 
evidence which has a bearing on the issues adjudicated here 
that has not been obtained.  


The veteran has been accorded ample opportunity to present 
evidence and argument in support of this appeal.  Hence, VA's 
duty to assist the veteran in the development of the claims 
addressed in this decision has been satisfied and the Boars 
will proceed to discus the issues on the merits.  In 
addition, the record permits a grant of increased benefits 
for the spine, which is arguably substantial in light of the 
evidence.


Hearing Loss 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's hearing loss is rated in 
accordance with the provisions found at 38 C.F.R. §§ 4.85 to 
4.87, Diagnostic Code 6100.  

The current VA rating scheme for the evaluation of hearing 
loss provide ratings from noncompensable to 100 percent based 
on the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1,000, 2000, 3,000 and 4,000 
Hertz.  

The evaluation of hearing impairment applies a rather 
structured formula which is essentially a mechanical 
application of the VA Schedule for Rating Disabilities to 
numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992). 

The current regulations clarified certain rating procedures 
and terminology, but did not adjust the basic rating 
elements, the numeric designations or the corresponding 
percentage ratings.  The basic method of evaluation 
applicable to the veteran's claim was not changed during the 
appeal.  

The regulation clarifies the audiology examination procedures 
that VA would follow but which had not been expressly 
provided for earlier by regulation.  VA had the right to 
obtain another evaluation in light of the record of adequate 
test results in order to provide evidence for an informed 
determination of the extent of the hearing loss disability.  
There was no undisputed evidence of the level of hearing 
impairment under VA evaluation standards.  See Mariano v. 
Principi, 17 Vet. App. 305, 312 (2003) cautioning against 
seeking additional medical opinion where favorable evidence 
in the record is unrebutted.  38 C.F.R. §§ 3.326, 3.327.  In 
essence, the time that had elapsed between the September 2000 
test and the processing of the appeal to the Board was such 
that it was reasonable to seek a another assessment.  

Thus, any delay in transferring the appeal was related to the 
conscientious review and attention given to the benefit 
claims the veteran had filed.  The RO had ample justification 
for ordering an examination in 2002.  38 C.F.R. § 3.327.  

The veteran did cooperate in the development of the claim and 
this assisted in the Board's determination by adding a more 
recent adequate examination during the appeal period.  

In any event the result is the same, as the record supports 
no more than a 0 percent evaluation.  The RO efforts at 
development of the claim were designed to insure that the 
record was adequate for an informed determination. 38 C.F.R. 
§§ 3.326, 3.327.  

The evidence did address the governing criteria requisite to 
ascertaining whether there had been an increase in the 
severity of the hearing loss and the applicable governing 
criteria had not undergone additional revisions.  

The audiology reports when compared disclosed little 
deterioration in the veteran's hearing.  The two VA 
examinations followed the current evaluation standards.  The 
combination of the numeric designations for each ear produced 
a percentage evaluation of 0 percent under Code 6100.  

The VA audiology report of September 2000 showed the average 
decibel loss and discrimination in the right ear corresponded 
with Level II impairment and with Level I impairment in the 
left ear.  The combination of the numeric designations for 
each ear produced a percentage evaluation of 0 percent under 
Code 6100.  

The November 2002 VA audiology examination confirmed Level I 
hearing in both ears based on the respective average 
threshold and speech recognition.  The combination of the 
numeric designations for each ear produced a percentage 
evaluation of 0 percent under Code 6100.  

The March 2003 private audiology examination was essentially 
consistent with the two earlier VA examinations based on the 
respective speech recognition.  The information regarding 
hearing thresholds also appeared to be consistent with the VA 
reports based on a facial comparison.  In addition accepting 
the speech reception threshold of 35 as reported it would not 
allow for a higher evaluation when combined with the speech 
recognition score and applied to the rating schedule.

Overall, the evaluation does not serve to reasonably call 
into question the results VA obtained over the appeal period 
and the results are notable for the consistency although it 
is not shown that the private examination conformed to VA 
standards.  As noted in the regulations there are precise 
standards for audiology tests to be deemed adequate for 
rating.  See 38 C.F.R. § 4.85.  Nor have any of the VA 
evaluations been found invalid.  Finally, the record does not 
show that Table VIa is applicable to the evaluation of the 
veteran's hearing loss disability in view of the VA 
audiometry data.  The Board has noted the medical literature 
recently added to the record but must point out that the 
rating scheme relies on a clearly mechanical application of 
the rating criteria to audiology reports meeting the VA 
rating standards.


Back Disability

The Board is satisfied with the VA examinations that were in 
part intended to discuss relevant evaluative criteria.  The 
Board will assess the record mindful of the principles 
established in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
The record reflects that the veteran did report for the 
examinations and as a result assisted in the development of 
his claim. 

In addition, although the recently published amendments to 
the spine rating criteria were not considered, failure to 
consider them directly is harmless since the Board finds the 
prior rating scheme is more beneficial.  The Board notes the 
changes to the regulations for evaluating the spine were 
effective September 26, 2003 (68 Fed. Reg. 51454-51458 Aug. 
27, 2003).  And after being reviewed and compared with the 
previous criteria they are found to be significant as 
substantive change occurred.  

The newly published criteria offer substantive revision and 
are seen as less favorable to the appellant than the rating 
provisions previously in effect and thus choosing between the 
versions is a material consideration here.  Bernard v. Brown, 
4 Vet. App. 384 (1993), see also VAOPGCPREC 3-00.  

Deleted were comparative terms such as "pronounced" or 
"severe" that existed in the former criteria, and adding 
objective and quantifiable criteria primarily limitation of 
motion specified in specific or combined degrees of motion.  
However, the revised criteria cannot be applied earlier than 
their effective date, which in this case is in late September 
2003 and would apply to only a brief portion of the appeal 
period.  Thus, the prior version is being applied to the 
entire period under consideration.  Bernard, supra. and 
VAOPGCPREC 3-00.  

In the Board's opinion, the examinations were comprehensive 
and the relevant rating criteria may be applied in light of 
the examination findings, although the primary focus was the 
degenerative disc disease of the spine.  It cannot be 
overlooked that the disorder is not rated as nonservice-
connected although a substantial effort was directed to that 
determination in the context of a claim for increase.  
However, the medical examination records include sufficient 
detail regarding the veteran's low back disability to apply 
rating criteria and are considered the best evidence for an 
informed determination of the impairment from the disorder.  
Further, there has not been reported any more recent 
comprehensive evaluation or treatment since the VA 
examination late in 2002.  Johnson v. Brown, 9 Vet. App. 7 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran's disability has been rated during this appeal in 
accordance with the provisions of 38 C.F.R. §§ 4.66, 4.71a, 
Diagnostic Codes 5294 and 5295 that assesses limitation of 
motion, though not in specified degrees of motion, as primary 
rating criteria for the incremental ratings to 40 percent.  
The veteran has also been provided the essential rating 
criteria.  The Board finds the rating scheme based on 
lumbosacral strain is appropriate for the veteran's 
disability in view of the diagnosis and symptomatology and 
the rating guidance found in section 4.66.  

It is noted that diagnostic code predicated on lumbosacral 
strain does not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  DeLuca, 8 Vet. 
App. at 206.  Therefore, consideration of an increased 
evaluation based on functional loss due to pain on flare-ups 
with limitation of motion of the lumbar spine is proper.  

The VA examiner in 2002 adequately addressed these criteria 
and did not find any of the characteristic elements 
satisfied. 

The record reflects that the RO in its decisions rated the 
veteran's disability on the basis of then current VA 
examination records as they reflected the contemporaneous 
complaints of lower back pain.  Viewed collectively, the 
examination reports, which record observations through late 
2002, show recurrent pain complaints on the left side and 
some limitation of motion as the predominant orthopedic 
findings.  The reports do not confirm any neurologic 
involvement.  Therefore, the most plausible rating scheme 
appears to be under Diagnostic Code 5295 that incorporates 
limitation of motion and painful motion which presumably 
would be limited to an ascertainable degree.  38 C.F.R. 
§§ 4.14, 4.21.  Thus, the Board need not evaluate the claim 
under the criteria for intervertebral disc syndrome or 
ankylosis as neither disorder is shown.  

Applying the pertinent information to the rating schedule 
criteria leads the Board to conclude that a higher evaluation 
is warranted for the entire period.  The back disability 
symptoms objectively confirmed, overall, appear to warrant 
the corresponding percentage evaluation of 10 percent which 
contemplates characteristic pain on motion.  The rating for 
the veteran's service connected spine disability must be 
coordinated with functional impairment.  38 C.F.R. § 4.21.  
Here applying the rating schedule liberally results in a 10 
percent evaluation recognizing appreciable by slight 
disability.  

As the 2002 VA examination confirmed, sacroiliac strain was 
symptomatic and this can clearly be distinguished from 
degenerative disc disease which apparently is not a service-
connected disorder based upon the theory of inservice 
incurrence.  That determination was the preoccupation of VA 
examiners in 2000, 2001 and 2002, but there is apparently 
symptomatic sacroiliac strain that is not accounted for in 
the current rating.  The Board attaches substantial weight to 
the limitation of motion and pain, which are indicators of 
the level of disability at this time given the application of 
38 C.F.R. §§ 4.40 or 4.45.

Further, the preponderance of the evidence is not against an 
increased evaluation as the veteran's complaints of pain, 
when evaluated in association with clinical objective 
findings obtained on examination, would appear to reflect a 
level of impairment greater than the disability level 
contemplated in the currently granted 0 percent.  Neither VA 
examiner clearly attributed all the objective findings to a 
nonservice-connected spine disorder.

Taking into account the rating provisions, functional 
limitation from the low back disability was more than 
subjective as the VA examiner in 2002 stated clearly the 
sacroiliac strain was symptomatic.  In addition the Board's 
interpretation of the 2000 examination is that it did not 
completely rule out the service-connected disability as a 
source of some of the objective findings.  However, applying 
the former criteria liberally does not support more than a 10 
percent rating since there is no evidence of spasm on extreme 
forward bending or unilateral loss of lateral spine motion.  
Thus, the benefit of the doubt would permit a 10 percent 
rating for the entire period.  A liberal view of the record 
would support no more than a minimal disability reasonably 
attributed to the service-connected component if the 
examiners' reports are given a fair reading.


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here the RO has provided the regulation and 
has discussed its application to the veteran's case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the RO has provided the 
veteran with the applicable regulation, and obviously 
considered the provisions but did not grant increased 
compensation benefits on this basis.  Only a general 
reference to section 3.321 appeared in the statement of the 
case and a discernable argument has been directed to the 
merits of an extraschedular evaluation.  

The veteran's representative asserts that an extraschedular 
evaluation is sought in the spirit of the basic underlying 
claim for an increased evaluation for bilateral hearing loss, 
but nothing in the presentation offers support for the 
alternative rating in light of the criteria in the 
regulation.  The representative refers to information 
regarding hearing loss and the private report and the veteran 
and his spouse have written regarding the extent of the 
veteran's impairment.  However that report and the VA reports 
found this speech discrimination consistent and which the 
private evaluator termed as excellent in quiet or comfortable 
levels.  

The veteran does not show marked interference with employment 
or frequent hospitalization, which are examples of 
circumstances that would support an extraschedular rating.  
In fact the VA examiner of the back in 2000 noted the veteran 
continued to work and in 2002 the examiner noted the veteran 
had retired in March 2002 and worked for an auto parts 
company.  Thus, he was able to function in a work environment 
and neither report suggested more than occasional 
interference with work on account of service-connected 
disabilities. 

The current schedular criteria for the period of time in 
question were adequate to evaluate the nature and extent of 
severity of the veteran's hearing loss disability, and they 
supported an increase for the spine disability.  Having 
reviewed the record with the mandates for an extraschedular 
evaluation in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.

Entitlement to an increased (compensable) evaluation for 
backache is granted, subject to the regulations governing the 
payment of monetary awards.



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



